In an action to recover damages for personal injuries alleged to have been sustained in a collision between a motor vehicle operated by plaintiff and one owned by defendant Drake Bakeries, Inc., and operated by defendant Steinman, the complaint alleges that said collision was caused by the joint negligence of defendant Steinman and the operator of a bus, owned by defendant City of New York. Defendant Steinman defaulted in appearance, and the action as against him was severed. The jury rendered a verdict in favor of plaintiff for $40,000 against defendant Drake Bakeries, Inc., and in favor of defendant City of New York against plaintiff. The trial court made an order granting the motion of defendant Drake Bakeries, Inc., to set aside the verdict in plaintiff’s favor and against said defendant and for a new trial, and denying its motions to dismiss the complaint and for a direction of a verdict in its favor. Plaintiff appeals from the judgment, which is in favor of defendant City of Now York and against plaintiff, and from the aforesaid order insofar as it sets aside the verdict against defendant Drake Bakeries, Inc., and orders a new trial. Defendant Drake Bakeries, Inc., appeals from the order insofar as said order denies its motions to dismiss the complaint and for a direction of a verdict. Judgment and order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.